          Case 5:20-cv-00431-JGB-SP Document 21 Filed 01/13/21 Page 1 of 1 Page ID #:74




 1   Jeremy S. Golden (SBN 228007)
     Cory M. Teed (SBN 299780)
 2   Golden & Cardona-Loya, LLP
 3   3130 Bonita Road, Suite 200B
     Chula Vista, CA 91910
 4
     jeremy@goldencardona.com                                                JS-6
 5   Phone: 619-476-0030; Fax: 775-898-5471
 6
     Attorney for Plaintiff

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
     SAMUEL LOYA, JR.,                                ) Case No.: 5:20-cv-00431-JGB-SPx
                                                      )
12                 Plaintiff,                         ) ORDER DISMISSING ACTION WITH
13                                                    ) PREJUDICE
     v.                                               )
14                                                    )
15   MEDICAL DATA SYSTEMS, INC.;and                   )
     DOES 1 through 10, inclusive,                    )
16
                                                      )
17                   Defendants.                      )
18                                                    )
19
20           Pursuant to the stipulation by and between Plaintiff Samuel Loya, Jr. and Defendant

21   Medical Data Systems, Inc., this Court hereby dismisses this action with prejudice. Each

22   party to bear its own fees and costs. IT IS SO ORDERED.

23
24
     DATE: January 13, 2021                         _________________________________
25
                                                    HON. JESUS G. BERNAL
26                                                  UNITED STATES DISTRICT JUDGE
27
28



                                                      1
                                    ORDER DISMISSING ACTION WITH PREJUDICE
